DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending in the instant application. Claims 1-10 are amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/30/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bleckmann et al. (US 20160035503 A1, hereinafter Bleckmann) in view of DePue et al. (US 20050275567 A1, hereinafter DePue), in view of Kent et al. (US 6492979 B1, hereinafter Kent), further in view of Filiz et al. (US 20160103544 A1, hereinafter Filiz).

Regarding Claim 1, Bleckmann teaches a motor vehicle operating device  for an a motor vehicle (see para. [0002], para. [0013]-[0014] and Fig. 3, Device for operating multiple functions in a motor vehicle), comprising an operating surface (see Figs. 4-5, actuator surface 3) which has a plurality of switching symbols displayed thereon (see Figs. 4-5, switching strip 12, and para. [0032. As depicted in figure 4 the switching strip has a plurality of symbols/numbers displayed on the operating surface), each of which having a touch sensor associated therewith (see Figs. 4-5, touch-sensitive capacitive sensor surfaces 15, para. [0011]-[0012], para. [0032]-[0033] and claims 11, 12, and 20. PCB 14 is located between switching strip 12 and switching strip support 13.  PCB 14 includes a series of capacitive sensor surfaces 15 placed thereon.  Sensor surfaces 15 are respectively associated with actuator surface 3 on switching strip 12), the touch sensors each being configured to detect at least one of an approach to the operating surface and a touch of the operating surface (see Figs. 4-5, touch-sensitive capacitive sensor surfaces 15, para. [0011]-[0012], para. [0021], para. [0032]-[0033]. The operating element may further include touch-sensitive capacitive sensor surfaces that trigger different functions through a manual actuation. In order to make a multiplicity of operating functions selectable, triggerable operating functions can be pre-selected by touching corresponding actuating surfaces 3 arranged on switching strip 12), the motor vehicle operating device further comprising a plurality of pressure sensors which are associated with the switching symbols (see Figs. 4-5, force sensors 19, and para. [0031]-[0034], para. [0038]-[0042] and claims 2 and 14. Force sensors 19 detect actuation forces (i.e., compressive and tensile forces) acting on operating element 2), the number of pressure sensors being smaller than the number of touch sensors (see Figs. 4-5, force sensors 19 and , touch-sensitive capacitive sensor surfaces 15. Figures 4 and 5 depict two force sensors (19) and nine touch-sensitive capacitive sensor surfaces(15)).
Bleckmann does not explicitly teach the motor vehicle operating device for an interior of a motor vehicle and the touch sensors each being configured to detect an approach to the operating surface; and wherein the plurality of pressure sensors are configured to determine a location on the operating surface to which an actuating force or operating force is applied by means of a triangulation process, wherein the location of the triangulation process confirms the 
However, DePue teaches the motor vehicle operating device for an interior of a motor vehicle (see Fig. 1 and para. [0017]-[0018]. Referring now to the Drawings and particularly to FIG. 1, there is shown an interior passenger compartment 10 of a vehicle according to the present invention.  The interior passenger compartment 10 comprises a front driver's seating area 12, a front passenger seating area 14, and a center accessory control unit 16.  The center accessory control unit 16 includes a multimedia control unit 18 and a climate control unit 20.  Both control units include a plurality of switches 22 for controlling a specific feature of each respective accessory) and the touch sensors each being configured to detect an approach to the operating surface (see para. [0008]-[0009], para. [0018]-[0020], Fig. 5, proximity sensors 21. In a multi-switch unit, each touch-sensor switch has an associated detection region defined by one or more proximity sensors.  An object (e.g., a finger) selectively displaced within a respective detection region changes the electric field.  The sensed change in the electric field is associated with a request to actuate a corresponding accessory function).
Bleckmann and DePue are related to input devices thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the operating device disclosed by Bleckmann with DePue’s teachings of placing the operating device in the interior of the motor vehicle, since it would have been obvious to try from a finite number of locations where the device can be located, yielding the same predictable result of detecting operation by a user. Moreover, one of ordinary skill in the art would also recognized the obviousness of incorporating proximity sensor in the operating device, since it 
Bleckmann and DePue do not explicitly teach wherein the plurality of pressure sensors are configured to determine a location on the operating surface to which an actuating force or operating force is applied by means of a triangulation process, wherein the location of the triangulation process confirms the at least one of the approach to the operating surface and the touch of the operating surface detected by the touch sensors.
However, Kent teaches wherein the plurality of pressure sensors are configured to determine a location on the operating surface to which an actuating force or operating force is applied (see col. 6 lines 1-4, col. 7 lines 24-39 and Fig. 7. Force sensors 401-404 are used to provide secondary touch coordinates), wherein the location of the “pressure sensor” confirms the at least one of the approach to the operating surface and the touch of the operating surface detected by the touch sensors (see Fig. 7 col. 2 lines 55-67, col. 3 lines 1-31, col. 4 lines 31-56,  col. 5, lines 11-22, col. 6 lines 1-4 and col. 7 lines 24-39.  The basis of the invention lies in the ability to confirm a touch registered by one touch sensor with another touch sensor.  If the touch is confirmed, the touch can be acted upon, for example by sending touch coordinates to the operating system.  If, on the other hand, the touch is not confirmed, the touch is invalidated.  The system can be designed such that there is a primary touch sensor that determines the touch coordinates and a secondary sensor that validates the presence of a touch, by either a discrete signal or by generating a second set of touch coordinates for comparison purposes. Projective-capacitive sensors are used as the primary sensor and one or more force sensors are used to obtain touch validation)

Bleckmann, DePue and Kent do not explicitly teach the force corresponds to a location of a triangulation process, wherein the plurality of pressure sensors are configured to determine a location on the operating surface to which an actuating force or operating force is applied by means of a triangulation process.
However, Filiz teaches the force corresponds to a location of a triangulation process, wherein the plurality of pressure sensors are configured to determine a location on the operating surface to which an actuating force or operating force is applied by means of a triangulation process. (see para. [0059], para. [0139]. With regard to FIG. 2B, it should be appreciated that more or fewer force-sensing structures 200b may be used.  For example, three force-sensing structures 200b may be used and a location of a force may be triangulated by comparing the outputs of each device.  Alternately, an array of more than four force-sensing structures 200b may be used in a device. The location may be determined by, for example, comparing the output from multiple force sensors and using the output to triangulate or estimate a location of the applied force).
Bleckmann, DePue, Kent and Filiz are related to input devices thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the operating device disclosed by Bleckmann, DePue, Kent with Filiz 

Regarding Claim 2, Bleckmann, DePue, Kent and Filiz teach the motor vehicle operating device according to claim 1.
Bleckmann further teaches wherein the touch sensors and/or the plurality of pressure sensors are designed to be capacitive and/or piezoelectric (see para. [0007], para. [0018], and para. [0032]. PCB 14 includes a series of capacitive sensor surfaces 15. The force sensor may be disk-shaped, function according to a capacitive principle, and/or function according to a piezoelectric principle).

Regarding Claim 3, Bleckmann, DePue, Kent and Filiz teach the motor vehicle operating device according to claim 1.
DePue further teaches wherein the motor vehicle operating device comprises an evaluation unit which is coupled to the touch sensors and the plurality of pressure sensors in order to evaluate the data acquired (see Figs. 1-2, control circuit 23, para. [0019]-[0020], para. [0023]-[0024] and para. [0026]. The control circuit 23 is electrically connected to the at least one proximity sensor 21 and the piezoelectric fiber composite 26 (i.e., force sensitive composite) for determining touch-sense switch activation in response to sensed signals received from the piezoelectric fiber composite 26 and the at least one proximity sensor 21. The activation of the touch-sense switch 25 is in coincidence to both the piezoelectric fiber composite 26 and the at least one proximity sensor 21).
Bleckmann, DePue, Kent and Filiz are related to input devices thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the operating device disclosed by Bleckmann, DePue, Kent and Filiz with DePue’s teachings of an evaluation unit, since it would have provided all the necessary components needed to selectively controlling the touch-sense switch activation (DePue para. [0009]). Moreover, it would have provided an inexpensive switch which is unlikely to be activated in error (DePue para. [0008]). 

Regarding Claim 4, Bleckmann, DePue, Kent and Filiz teach the motor vehicle operating device according to claim 1.
Bleckmann further teaches wherein the touch sensors form a touch sensor system which is configured to detect and locate a touch of the operating surface (see Figs. 4-5, touch-sensitive capacitive sensor surfaces 15, para. [0011]-[0012], para. [0021], para. [0032]-[0033]. The operating element may further include touch-sensitive capacitive sensor surfaces that trigger different functions through a manual actuation. In order to make a multiplicity of operating functions selectable, triggerable operating functions can be pre-selected by touching corresponding actuating surfaces 3 arranged on switching strip 12).
DePue further teaches a touch sensor system which is configured to detect and locate the approach to the operating surface (see Figs. 1-2, control circuit 23, para. [0019]-[0020], para. [0023]-[0024] and para. [0026].  A touch-sense switch 25 includes at least one proximity sensor 21 and the piezoelectric fiber composite 26 (i.e., force sensitive composite).  Preferably, a capacitive sensor is used, however, in alternative embodiments, other types of proximity sensors may be used such as a field effect sensor.  The at least one proximity sensor 21 generates an electric field in a detection region above the surface of the substrate 24 when energized by an AC voltage signal.  In a multi-switch unit, each touch-sensor switch has an associated detection region defined by one or more proximity sensors.  An object (e.g., a finger) selectively displaced within a respective detection region changes the electric field.  The sensed change in the electric field is associated with a request to actuate a corresponding accessory function.  The piezoelectric fiber composite 26, which is discussed in detail infra, simultaneously senses for a pressure or vibrational force for determining a request for switch activation).
Bleckmann, DePue, Kent and Filiz are related to input devices thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the operating device disclosed by Bleckmann, DePue, Kent and Filiz with DePue’s teachings of an evaluation unit, since it would have further improved the operation of the device resulting in an inexpensive switch which is unlikely to be activated in error (DePue para. [0008]). Moreover, it would have enhanced the device by providing additional functionalities. 

Regarding Claim 5, Bleckmann, DePue, Kent and Filiz teach the motor vehicle operating device according to claim 1.
Bleckmann further teaches wherein the plurality of pressure sensors form an actuation sensor system which is configured to detect a pressure on the operating surface (see para. 0007], para. [0033]-[0034], para. [0038]-[0042] and claims 2, 14. Force sensors 19 detect pressure forces acting on the surface of operating bar 2).

Regarding Claim 6, Bleckmann, DePue, Kent and Filiz teach the motor vehicle operating device according to claim 5.
Bleckmann further teaches wherein the touch sensors form a touch sensor system which is configured to detect and locate a touch of the operating surface and wherein the touch sensor system and the actuation sensor system are configured in such a way that together they detect an actuation of one of the plurality of switching symbols (see Figs. 3-5, para. [0011]-[0012] and para. [0032]-[0033]. Triggerable operating functions can be pre-selected by touching corresponding actuating surfaces 3 arranged on switching strip 12.  The pre-selected operating function is then confirmed and triggered by pressure actuation of operating element 2).
DePue further teaches the touch sensor system which is configured to detect and locate the approach to the operating surface (see Figs. 1-2, control circuit 23, para. [0019]-[0020], para. [0023]-[0024] and para. [0026].  A touch-sense switch 25 includes at least one proximity sensor 21 and the piezoelectric fiber composite 26 (i.e., force sensitive composite).  Preferably, a capacitive sensor is used, however, in alternative embodiments, other types of proximity sensors may be used such as a field effect sensor.  The at least one proximity sensor 21 generates an electric field in a detection region above the surface of the substrate 24 when energized by an AC voltage signal.  In a multi-switch unit, each touch-sensor switch has an associated detection region defined by one or more proximity sensors.  An object (e.g., a finger) selectively displaced within a respective detection region changes the electric field.  The sensed change in the electric field is associated with a request to actuate a corresponding accessory function.  The piezoelectric fiber composite 26, which is discussed in detail infra, simultaneously senses for a pressure or vibrational force for determining a request for switch activation).
Bleckmann, DePue, Kent and Filiz are related to input devices thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the operating device disclosed by Bleckmann, DePue, Kent and Filiz with DePue’s teachings of an evaluation unit, since it would have further improved the operation of the device resulting in an inexpensive switch which is unlikely to be activated in error (DePue para. [0008]). Moreover, it would have enhanced the device by providing additional functionalities. 

Regarding Claim 7, Bleckmann, DePue, Kent and Filiz teach the motor vehicle operating device according to claim 1.
Bleckmann further teaches wherein the motor vehicle operating device is configured to detect a touch of one of the plurality of switching symbols (see Figs. 4-5, touch-sensitive capacitive sensor surfaces 15, para. [0011]-[0012], para. [0021], para. [0032]-[0033]. The operating element may further include touch-sensitive capacitive sensor surfaces that trigger different functions through a manual actuation. In order to make a multiplicity of operating functions selectable, triggerable operating functions can be pre-selected by touching corresponding actuating surfaces 3 arranged on switching strip 1) and/or a pressing of one of the plurality of switching symbols (see Figs. 4-5, force sensors 19, par. [0018]-[0021], para. [0031]-[0034], para. [0038]-[0042] and claims 2 and 14. Force sensors 19 detect actuation forces (i.e., compressive and tensile forces) acting on operating element 2), in particular wherein different functions are associated with the detected states (see para. [para. [0005]-[0006] para. [0011]-[0014], para. [0021], para. [0033], para. [0040]-[0042]. The device for operating multiple functions. The operating element may form a switching strip having touch-sensitive capacitive sensor surfaces that trigger different functions through a manual actuation. In addition, the operating element is pivotably mounted to the base about an axis of rotation, perpendicular to the vertical axis, and can thereby be moved between at least two positions; wherein at least one of the positions is associated with a switching function. Different functions can be resolved through a manual actuation of the operating element depending on which actuation surface is touched. In order to make a multiplicity of operating functions selectable, triggerable operating functions can be pre-selected by touching corresponding actuating surfaces 3 arranged on switching strip 12.  The pre-selected operating function is then confirmed and triggered by pressure actuation of operating element 2. When a prescribed positive or negative force change threshhold is exceeded, an electronic unit (not shown) triggers an operating function that corresponds to the actuation).
DePue further teaches detect an approach to the entire operating surface, an approach to one of the plurality of switching symbols, a touch of one of the plurality of switching symbols and/or a pressing of one of the plurality of switching symbols (see Figs. 1-2, control circuit 23, para. [0019]-[0020], para. [0022]-[0024] and para. [0026].  A touch-sense switch 25 includes at least one proximity sensor 21 and the piezoelectric fiber composite 26 (i.e., force sensitive composite).  Preferably, a capacitive sensor is used, however, in alternative embodiments, other types of proximity sensors may be used such as a field effect sensor.  The at least one proximity sensor 21 generates an electric field in a detection region above the surface of the substrate 24 when energized by an AC voltage signal.  In a multi-switch unit, each touch-sensor switch has an associated detection region defined by one or more proximity sensors.  An object (e.g., a finger) selectively displaced within a respective detection region changes the electric field.  The sensed change in the electric field is associated with a request to actuate a corresponding accessory function.  The piezoelectric fiber composite 26, which is discussed in detail infra, simultaneously senses for a pressure or vibrational force for determining a request for switch activation).
Bleckmann, DePue, Kent and Filiz are related to input devices thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the operating device disclosed by Bleckmann, DePue, Kent and Filiz with DePue’s teachings of an evaluation unit, since it would have further improved the operation of the device resulting in an inexpensive switch which is unlikely to be activated in error (DePue para. [0008]). Moreover, it would have enhanced the device by providing additional functionalities. 

Regarding Claim 8, Bleckmann, DePue, Kent and Filiz teach the motor vehicle operating device according to claim 1.
Bleckmann, DePue, Kent and Filiz do not explicitly teach wherein the motor vehicle operating device includes a maximum of n pressure sensors with n+2 touch sensors, n being an integer greater than 1.
However, one of ordinary skill in the art, before the effective filling date of the claimed invention, would have recognized the obviousness of modifying the amount of pressure sensors and touch sensors to include a maximum of n pressure sensors with n+2 touch sensors, n being an integer greater than 1, as been obvious to try depending on the size of the device, since a change is size and duplication of parts is generally recognized as being within the level of . In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) and In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Regarding Claim 9, Bleckmann, DePue, Kent and Filiz teach the motor vehicle operating device according to claim 1.
Bleckmann further teaches wherein the motor vehicle operating device comprises a circuit board (see Fig. 5, printed circuit board (PCB) 14 and para. [0032]), the touch sensors being arranged on a first circuit board surface of the circuit board associated with the operating surface (see Figs. 3-5, touch-sensitive capacitive sensor surfaces 15, para. [0032]. PCB 14 includes a series of capacitive sensor surfaces 15 placed thereon. Sensor surfaces 15 are respectively associated with actuator surface 3 on switching strip 12).

Regarding Claim 10, Bleckmann, DePue, Kent and Filiz teach the motor vehicle operating device according to claim 9.
Bleckmann further teaches wherein the plurality of pressure sensors are arranged on a second circuit board surface opposite to the first circuit board surface (see Fig. 4, PCB 14, force sensors 19 and para. [0033]. Force sensors 19 are located underneath PCB 14).

Additional rejection
Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bleckmann (US 20160035503 A1) in view of DePue (US 20050275567 A1), Kent (US 6492979 B1),  Filiz (US 20160103544 A1), further in view of Shigetaka (US 20180239462 A1).

Bleckmann, DePue, Kent and Filiz do not explicitly teach wherein the motor vehicle operating device includes a maximum of n pressure sensors with n+2 touch sensors, n being an integer greater than 1.
However Shigetaka teaches a maximum of n pressure sensors with n+2 touch sensors, n being an integer greater than 1 (see Figs. 1-2, para. [0016], para. [0019]-[0020] and para. [0036]-[0038]. As depicted in figure 1 there are 4 (n) resistive sensors 132 that detect a change in pressure caused by a pressing operation. Figure 2 depicts a capacitive detection unit with 6 (n+2) capacitive sensor devices 321).
Bleckmann, DePue, Kent, Filiz and Shigetaka are related to input devices, thus one of ordinary skill in the art, before the effective filling date of the claimed invention, would have recognized the obviousness of modifying the amount of pressure sensors and touch sensors to include a maximum of n pressure sensors with n+2 touch sensors as disclosed by Shigetaka, as been obvious to try from a finite number options that would have yield the same predictable result of detecting touch and force from a input operation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tissot (US 20150309576 A1) – An input device with a plurality of pressure sensors that are configured to determine a location on an operating surface to which an actuating force or operating force is applied by means of a triangulation.
Wilson et al. (US 6504530 B1)-Method and apparatus for using a secondary sensor to confirm location of input detected by a primary sensor.
Daverman et al. (US 20100053116 A1) – Input device that includes a touch sensor layer configured to receive touch input and an array of force sensors. Both a touch signal and a force signal are utilized to determine validity of a user touch input.
Geaghan (US 20060244733 A1) – Input device with capacitive sensor array and force sensor array. The device determines pre-touch proximity and location and utilized force measurements to determine touch down. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618.  The examiner can normally be reached on Monday thru Friday; 10:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/Michael J Jansen II/Primary Examiner, Art Unit 2626                                                                                                                                                                                                        
/IM/Examiner, Art Unit 2626